Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	New claims 37-53, (10/30/2020), are pending and under consideration by the Examiner.
	Claims 1-36 have been canceled.

Information Disclosure Statement: 
3.	The information disclosure statements filed on 4/25/2022, 5/10/2021, and 2/4/2021, have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  Signed and dated copies of the PTO-1449 forms are attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

4.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Yahua Chen on 8/5/2022.
5.	The application has been amended as follows:

IN THE CLAIMS:

Cancel claim 40 with prejudice.

Claim 37. 	(Currently amended) 	A method for stimulating regulatory T lymphocytes (Treg) in a human patient, the method comprising administering an interleukin-2 (IL2) to a human patient in need thereof at a dose of between 0.1 and 3.5 MIU/day in a first course of treatment, which comprises administration of the IL-2 once per day for at least three consecutive days, wherein the first course of treatment increases Treg cells in the subject; and wherein the first course of treatment is followed by a maintenance dose of the IL-2, and wherein the maintenance dose is given to the human patient once every week to every four weeks.

Claim 44. 	(Currently amended) 	The method of claim 43, wherein every two consecutive time periods in the multiple time periods are interrupted by a period with no treatment.


 6.	The terminal disclaimer submitted on 8/5/2022 obviates obviousness-type double patenting rejections over US Patents 10,765,723, 10/293,028, and 9,669,071.

7.	Claims 37-39, and 41-53 are allowable.

8.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method for stimulating regulatory T lymphocytes (Treg) in a human patient, the method comprising administering an interleukin-2 (IL2) to a human patient in need thereof at a dose of between 0.1 and 3.5 MIU/day in a first course of treatment, which comprises administration of the IL-2 once per day for at least three consecutive days, wherein the first course of treatment increases Treg cells in the subject; and wherein the first course of treatment is followed by a maintenance dose of the IL-2, and wherein the maintenance dose is given to the human patient once every week to every four weeks. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method provides an alternative method of stimulating regulatory T lymphocytes (Tregs) in a human patient without substantially inducing effector T lymphocytes (Teffs) for the treatment of conditions such as autoimmune diseases.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646